DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 26 May 2022.

Regarding Previous Double Patenting
Previous rejection of claims 1, 2, 6-10, 14-20 has not been withdrawn. Refer to the corresponding section below for further details.

Regarding Previous Claim Objections
Previous objection to claims 6, 10, 11, 14, 15 has been withdrawn in view of the amendment of the objected claims.

Regarding Previous Rejection Under 35 USC 112 – Second Paragraph
Previous rejection of claims 12-17 has been withdrawn in view of the amendment to the rejected claims.

Regarding Previous Rejection Under 35 USC 103
Previous rejection of claims 1-20 has been withdrawn in view of the amendment to the rejected claims.

Claim Status
Claims 1, 6-7, 9-10, 14-15, 18 have been amended. Claims 3-4 and 11-13 have been canceled. Claims 21-23 have been added. Thus, claims 1-2, 5-10, 14-23 are presented for examination.

Claim Objections
Claims 15 and 23 are objected to because of the following informalities:

For claim 15:
In line 3, expand acronym “EAS” and enclose it by parenthesis.

For claim 23:
In line 2, it should be “to the alarm box comprises…”

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1, 2, 6-10, 14-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 9-13, 17-19, 13 of US Patent No. 10,885,753.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application and/or claim of the co-pending application merely broaden the scope of the claims of the co-pending applications and/or claims of the instant application. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before (See MPEP §804.II.B.1 and §2144.04 IIA).

Instant 17/107,064
US Patent 10,885,753
1. A theft detection device, comprising: a light sensor; a motion sensor; an emitter; an antenna configured to emit a wireless signal separately from the emitter: a controller; wherein the controller is configured to determine a light level sensed by the light sensor; wherein the controller is configured to determine, via the motion sensor, whether the theft detection device is in motion; wherein the controller is configured to operate the antenna based on the sensed motion of the theft detection device and the light level sensed by the light sensor such that the wireless signal is transmitted by the antenna to an alarm box, which is located remotely from the theft detection device; wherein the controller is further configured to determine whether the theft detection device is in motion and whether the light level is below a threshold level, wherein if the theft detection device is in motion and the light level is below the threshold level, or the light level is above the threshold level but the theft detection device is in motion for a period of time longer than a threshold time period, in which case the controller simultaneously operates the antenna to transmit the wireless radio signal, and operates the emitter to emit the audible tone or visual signal.
1. A theft detection device, comprising: a light sensor; a motion sensor; an emitter configured to emit an audible tone or visual signal; an antenna, separate from the emitter, configured to emit a wireless radio signal separately from the audible tone or visual signal; a controller coupled to the light sensor, motion sensor, emitter, and antenna; wherein the controller is configured to determine a light level sensed by the light sensor; wherein the controller is configured to determine, via the motion sensor, whether the theft detection device is in motion; wherein the controller is configured to operate the antenna and the emitter based on both whether the theft detection device is in motion and the light level sensed by the light sensor such that simultaneously i) the wireless radio signal is transmitted by the antenna to an alarm box, which is located separate from the theft detection device; and the audible tone or visual signal is emitted by the emitter; wherein the controller is further configured to determine; a) whether the theft detection device is in motion and whether the light level is below a threshold level, wherein if the theft detection device is in motion and the light level is below the threshold level, or the light level is above the threshold level but the theft detection device is in motion for a period of time longer than a threshold time period, in which case the controller simultaneously operates the antenna to transmit the wireless radio signal, and operates the emitter to emit the audible tone or visual signal; b) whether the theft detection device is in motion for a period of time less than the threshold time period and the light level is above the threshold level, in which case the controller does not cause transmission of the wireless radio signal, the audible tone, or the visual signal, and wherein the controller continuously monitors the light level and whether the theft detection device is in motion.
2. The theft detection device of claim 1, wherein the wireless signal is a wireless signal indicative of a potential theft condition.
2. The theft detection device of claim 1, wherein the wireless radio signal, the audible tone, and the visual signal are each indicative of a potential theft condition.
6. The theft detection device of claim 1, wherein the controller is configured to recognize a signal from an EAS gate.
3. The theft detection device of claim 1, wherein the controller is configured to recognize a signal from an electronic article surveillance (EAS) gate.
7. The theft detection device of claim 6, wherein the controller is configured to operate at least one of the emitter to generate the signal and the antenna to generate the wireless signal upon receiving the signal from the EAS gate.
4. The theft detection device of claim 3, wherein the controller is configured to operate at least one of the emitter to generate the signal and the antenna to generate the wireless radio signal upon receiving the signal from the EAS gate.
8. The theft detection device of claim 6, wherein the controller is configured to recognize a signal from an activation/deactivation pad.
5. The theft detection device of claim 3, wherein the controller is configured to recognize a signal from an activation/deactivation pad.
9. The theft detection device of claim 8, wherein the controller is configured to operate at least one of the emitter to discontinue producing the signal and the antenna to discontinue producing the wireless signal.
6. The theft detection device of claim 5, wherein the controller is configured to operate at least one of the emitter to discontinue producing the signal and the antenna to discontinue producing the wireless radio signal in response to the signal from the activation/deactivation pad.
10. A theft detection system, comprising: at least one retail merchandise tag configured for attachment to an item of retail merchandise, the at least one retail merchandise tag configured to detect a change in motion of the retail merchandise tag sensed by a motion sensor of the at least one retail merchandise tag, and a change in light sensed via a light sensor of the at least one retail merchandise tag which together are indicative of a potential retail theft condition; an alarm box, the alarm box configured to receive a signal from the at least one retail merchandise tag, the signal being at least one of an audible tone generated by an emitter of the at least one retail merchandise tag and an Wireless signal generated by an antenna of the retail merchandise tag; and wherein the at least one retail merchandise tag, and the alarm box are each operable to generate an alarm upon detection of the potential retail theft condition simultaneously.
9. A theft detection system, comprising: at least one retail merchandise tag configured for attachment to an item of retail merchandise, the at least one retail merchandise tag configured to detect a change in motion of the retail merchandise tag sensed by a motion sensor of the at least one retail merchandise tag, and a change in light sensed via a light sensor of the at least one retail merchandise tag which together are indicative of a potential retail theft condition, the at least one retail merchandise tag having a controller, the controller being configured to determine: whether the retail merchandise tag is in motion and whether a light level is below a threshold level, wherein if the retail merchandise tag is in motion and the light level is below the threshold level, or the light level is above the threshold level but the retail merchandise tag is in motion for a period of time longer than a threshold time period, in which case the controller operates the retail merchandise tag to simultaneously transmit a wireless radio signal, and an audible tone or visual signal; and whether the retail merchandise tag is in motion for a period of time less than the threshold time period and the light level is above the threshold level, in which case the controller does not cause transmission of the wireless radio signal, the audible tone, or the visual signal, and wherein the controller continuously monitors the light level and whether the retail merchandise tag is in motion; an alarm box, the alarm box configured to receive the wireless radio signal from the at least one retail merchandise tag, the audible tone or visual signal being generated by an emitter of the at least one retail merchandise tag, and the wireless radio signal being generated by an antenna of the retail merchandise tag; and wherein the at least one retail merchandise tag and the alarm box are each operable to simultaneously generate an alarm upon detection of the potential retail theft condition.
14. The system of claim 12, wherein the controller is configured to recognize a signal from an EAS gate.
10. The system of claim 9, wherein the controller is configured to recognize a signal from an electronic article surveillance (EAS) gate.
15. The system of claim 15, wherein the controller is configured to operate at least one of the emitter to generate the signal and the antenna to generate the wireless signal upon receiving the signal from the EAS gate.
11. The system of claim 10, wherein the controller is configured to operate at least one of the emitter to generate the signal and the antenna to generate the wireless radio signal upon receiving the signal from the EAS gate.
16. The system of claim 12, wherein the controller is configured to recognize a signal from an activation/deactivation pad.
12. The system of claim 9, wherein the controller is configured to recognize a signal from an activation/deactivation pad.
17. The system of claim 16, wherein the controller is configured to operate at least one of the emitter to discontinue producing the signal and the antenna to discontinue producing the wireless signal.
13. The system of claim 12, wherein the controller is configured to operate at least one of the emitter to discontinue producing the signal and the antenna to discontinue producing the wireless radio signal in response to the signal from the activation/deactivation pad.
18. A method of detecting a potential retail theft and generating an alarm, the method comprising: detecting motion of a retail merchandise tag using a motion sensor of the retail merchandise tag; detecting a light condition using a light sensor of the retail merchandise tag; determining whether the motion and the light condition are indicative of a potential retail theft using a microprocessor of the retail merchandise tag, the microprocessor coupled to the motion sensor and to the light sensor, wherein determining whether the motion and the light condition are indicative of a potential retail theft comprises determining whether the retail merchandise tag is in motion and whether a light level is below a threshold level, wherein if the retail merchandise tag is in motion and the light level is below the threshold level, or the light level is above the threshold level but the theft detection device is in motion for a period of time longer than a threshold time period, in which case the controller simultaneously operates the retail merchandise tag to simultaneously transmit a wireless radio signal, and an audible tone or visual signal; and upon determination that the motion and the light condition are indicative of a potential retail theft, generating an alarm at an alarm box remote from the retail merchandise tag.
17. A method of detecting a potential retail theft and generating an alarm, the method comprising: attaching a retail merchandise tag to an item of retail merchandise; detecting motion of a retail merchandise tag using a motion sensor of the retail merchandise tag; detecting a light condition using a light sensor of the retail merchandise tag; determining whether the motion and the light condition are indicative of a potential retail theft using a microprocessor of the retail merchandise tag the microprocessor coupled to the motion sensor and to the light sensor, wherein determining whether the motion and the light condition are indicative of a potential retail theft comprises: determining whether the retail merchandise tag is in motion and whether a light level is below a threshold level, wherein if the retail merchandise tag is in motion and the light level is below the threshold level, or the light level is above the threshold level but the retail merchandise tag is in motion for a period of time longer than a threshold time period, in which case the microprocessor operates the retail merchandise tag to simultaneously transmit a wireless radio signal, and an audible tone or visual signal; and determining whether the retail merchandise tag is in motion for a period of time less than the threshold time period and the light level is above the threshold level, in which case the microprocessor does not cause transmission of the wireless radio signal, the audible tone, or the visual signal, and wherein the microprocessor continuously monitors the light level and whether the retail merchandise tag is in motion; and upon determination that the motion and the light condition are indicative of the potential retail theft, transmitting a wireless radio signal generated by an antenna of the retail merchandise tag to an alarm box located remotely from the retail merchandise tag, and generating an alarm at the alarm box.
19. The method of claim 18, further comprising generating an alarm locally at the retail merchandise tag via an emitter of the retail merchandise tag.
18. The method of claim 17, further comprising generating an alarm locally at the retail merchandise tag via an emitter of the retail merchandise tag.
20. The method of claim 19, wherein the alarm generated locally at the retail merchandise tag and remotely at the alarm box are generated simultaneously.
19. The method of claim 18, wherein the alarm generated locally at the retail merchandise tag and remotely at the alarm box are generated simultaneously.
21. (New) The method of claim 18, further comprising activating or deactivating the retail merchandise tag using an activation/deactivation pad.
12. The system of claim 9, wherein the controller is configured to recognize a signal from an activation/deactivation pad.


Hence, a person having ordinary skills in the art would recognize that the instant application is comprised within the scope of Patent No. 10,885,753.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-2, 5-10, 14-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 1:
In line 20, “the wireless radio signal” lacks of antecedent basis. It was previously recited a “wireless signal” but not a “wireless radio signal”.
In line 20, “the audible tone” lacks of antecedent basis.

For claim 5:
In line 1, this claim depends upon a canceled claim (4); thus, it is unclear what claim it is referring to.
In line 3, assuming the claim is to be dependent upon claim 1, it is unclear which “signal” it is referring to. Claim 1 recites wireless signal, wireless radio signal, and visual signal.

For claim 7:
In line 2, it is unclear which “signal” it is referring to. Claim 1 recites wireless signal, wireless radio signal, and visual signal.

For claim 9:
In line 3, it is unclear which “signal” it is referring to. Claim 1 recites wireless signal, wireless radio signal, and visual signal.

For claim 10:
In line 8, it is unclear whether “the retail merchandise tag” is referring to the “at least one retail merchandise tag” as in line 2.
In line 9, it is unclear whether “the retail merchandise tag” is referring to the “at least one retail merchandise tag”.
In line 10, “the theft detection device” lacks of antecedent basis.
In line 12, it is unclear whether “the retail merchandise tag” is referring to the “at least one retail merchandise tag”.
In line 14, it is unclear whether “the wireless signal” is referring to the “wireless radio signal”.
In line 17, it is unclear whether “the retail merchandise tag” is referring to the “at least one retail merchandise tag”.

For claim 14:
In line 1, this claim depends upon a canceled claim (12); thus, it is unclear what claim it is referring to.

For claim 15:
In line 1, this claim depends upon a canceled claim (12); thus, it is unclear what claim it is referring to.
In line 2, it is unclear which “the signal” it is referring to.
In line 3, “the EAS gate” lacks of antecedent basis.

For claim 16:
In line 1, this claim depends upon a canceled claim (12); thus, it is unclear what claim it is referring to.

For claim 17:
In line 2, it is unclear which “the signal” it is referring to.

For claim 18:
In line 4, it is unclear whether “a retail merchandise tag” should refer to the “retail merchandise tag” in line 3.
In line 10, it is unclear whether “a potential retail theft” is different from the “potential retail theft” in line 1.
In line 13, “the theft detection device” lacks of antecedent basis.
In line 14, “the controller” lacks of antecedent basis.
In line 18, it is unclear whether “a potential retail theft” is different from the “potential retail theft” in line 1.
In line 18, it is unclear whether “an alarm” is different from the “alarm” in line 1.

For claim 19:
In line 2, it is unclear whether “an alarm” is different from the “alarm” in claim 1.

For claims 2, 5-9, 14-17, 19-23:
These claims are also rejected as they depend upon a rejected claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 2, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633